Citation Nr: 1749684	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  15-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for alcohol and drug addiction.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for radiation exposure.

4.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1986 to December 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2017, a Central Office Board hearing was held before the undersigned; a transcript is in the record. 

After reviewing the contentions and evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's original claim of service connection for PTSD to encompass any psychiatric disability, however diagnosed, as reflected on the title page.

During the March 2017 hearing, the Veteran's representative discussed an unfulfilled request for the Veteran's claims file pursuant to the Freedom of Information Act (FOIA).  The Veteran's FOIA request is being referred to the RO.  As the claims of service connection for alcohol and drug addiction and for a psychiatric disability are being dismissed and granted, respectively, there is no prejudice to the Veteran by referring the FOIA request to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for exposure to radiation and for prostate cancer are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On the record during his March 2017 Central Office Board hearing, the Veteran withdrew his appeal seeking service connection for alcohol and drug addiction.

2.  It is reasonably shown that the Veteran's acquired psychiatric disability had its onset in service or was otherwise related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal with respect to the Veteran's claim seeking service connection for alcohol and drug addiction.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  Service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as the Veteran expressed his intent to withdraw his appeal seeking service connection for alcohol and drug addiction and as this decision grants the remaining benefit sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Withdrawal of Claim of Service Connection for Alcohol and Drug Addiction

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

On the record during his March 2017 hearing, the Veteran withdrew his appeal seeking service connection for alcohol and drug addiction.  Accordingly, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, as the Board has no further jurisdiction to review an appeal on this matter, it is dismissed.

Service Connection for an Acquired Psychiatric Disability

The Veteran asserts that his acquired psychiatric disability was incurred in, or caused by, his service.  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnoses of depressive disorder, anxiety disorder, and PTSD either began during active service, or are etiologically related to an event or injury in service.

In a March 2013 statement, the Veteran explained that he and his wife were stationed in Germany when his first son was born; doctors told him that his son was born with a rare disease and that he would never walk, talk, sit up, or function at a "normal" level.  He further explained that the child was so ill that he could not even hold him during the first months of his life.  His ex-wife and son were flown to the United States and he was eventually granted compassionate leave to join them, with only 24 hours' notice; he lost most of his possessions after entrusting them to a fellow soldier.  After returning to the United States, he and his wife lived in a Ronald McDonald House for a year while his son received treatment.  He was then ordered to Honduras while his wife suffered from psychological issues due to the events surrounding their son's birth.  

The Veteran repeated these same facts during his March 2017 Board hearing.

Additionally, in an October 2016 opinion, a VA psychiatrist noted that the Veteran was initially diagnosed with PTSD in 2008, that his son was born terminally ill, that the Veteran was given compassionate reassignment and then deployed while his son was still receiving treatment, and that his wife had a mental breakdown.  The Veteran remained afraid for his son's life and wife's mental stability and worried about them every day; his son died in 2010.  He further noted the Veteran still has nightmares about his son, in addition to ongoing anxiety and depression.  He opined that it is at least as likely that the Veteran's continued symptoms are due to his experiences in the military with his son's illness.

In light of the foregoing, and considering the October 2016 VA psychiatrist's finding that the Veteran's symptoms appear linked to events occurring during his service, the Board finds that competent, credible, and probative evidence establishes that the Veteran's current acquired psychiatric disability is etiologically related to his active service and that service connection for such is therefore warranted.


ORDER

The appeal seeking service connection for alcohol and drug addiction is dismissed.

Service connection for an acquired psychiatric disability, to include depression, anxiety, and PTSD, is granted.


REMAND

The Veteran timely filed a notice of disagreement with a January 2017 rating decision that denied service connection for exposure to radiation and prostate cancer.  A review of the Veterans Appeals Control and Locator System (VACOLS) shows that the RO is not currently processing these matters.  Accordingly, the Board is required to remand for issuance of a statement of the case (SOC).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should review its determination on the claims seeking service connection for exposure to radiation and prostate cancer, arrange for any further development indicated (including contemporaneous examinations, if indicated), and issue an appropriate SOC in this matter. The Veteran and his representative should be advised of the time afforded for perfecting an appeal in this matter, and given opportunity to do so.  If that occurs, this matter should also be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


